35 Mich. App. 600 (1971)
192 N.W.2d 650
PEOPLE
v.
LOGAN.
Docket No. 9598.
Michigan Court of Appeals.
Decided August 26, 1971.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Dominick R. Carnovale, Chief, Appellate Department, and Arthur N. Bishop, Assistant Prosecuting Attorney, for the people.
Armand D. Bove, for defendant on appeal.
Before: HOLBROOK, P.J., and FITZGERALD and T.M. BURNS, JJ.
PER CURIAM.
Defendant was convicted, upon his plea of guilty, of the crime of unarmed robbery contrary to MCLA § 750.530 (Stat Ann 1954 Rev § 28.798.) He appeals of right with the people moving to affirm.
Defendant's first allegation is that the trial court failed to elicit sufficient facts to support the plea. We have reviewed the record, however, and find that it belies defendant's contentions. The facts elicited by the court below established the crime and defendant's participation therein beyond peradventure.
*601 Secondly, defendant contends that although the court below specifically informed him that by pleading guilty he waived his right to be tried by a jury, the court did not inform him that he also waived his right to be tried by the judge sitting without a jury. This contention also is meritless. There is no requirement that the important constitutional rights involved in guilty plea cases be specifically waived. In addition, the defendant was represented by counsel who stated on the record that he had fully advised the defendant of his constitutional right to have a trial by jury or judge.
It is manifest from an examination of the record that the questions sought to be reviewed, on which decision of this cause depends, are so unsubstantial as to need no argument or formal submission. Accordingly, the motion to affirm is granted.